DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments with respect to claim elements in claims 1-3 and 5-7 that were interpreted under 35 USC 112(f) have been fully considered and are sufficient to avoid 112(f) interpretation.  All interpretations under 35 USC 112(f) have been withdrawn. 
Applicant’s arguments with respect to rejection of Claims 1-9 under 35 USC 101 have been fully considered and are persuasive.  The claim rejections under 35 USC 101 have been withdrawn. 
Applicant's arguments with respect to rejection of Claims 1-9 under 35 USC 103 have been fully considered but they are not persuasive. Applicant’s argument states that amended claims 1 and 8 are patentable because they recite “when the sudden stop of the vehicle occurs in the specified warning road region, notify terminal devices that correspond to vehicles located in the warning road region and in a vicinity of the warning road region of information regarding the warning road region” and that “Lotz merely discloses that the driver assistance systems allow the driver to be warned about a queue before the ego vehicle finds itself in the queue or enters the hazard region before the queue end (paragraph [0030] of Lotz). However, Lotz fails to teach or suggest that the driver assistance system warns it when the sudden stop of the vehicle occurs in the specified warning road region.” However, par. 0030 Lotz also in the specified warning road region (relevance area 4), recognizing a queue and sending a warning message to the ego vehicle.   
In response to applicant’s argument that there Lotz and Weir are “difficult to combine,” this is interpreted to mean that that applicant believes there is no teaching, suggestion, or motivation to combine the references, but the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to combine the references would be improve the navigation system of Weir to warn other vehicles of upcoming traffic or an accident and this motivation can be found in par. 0009 of Lotz.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8 is/are rejected under 35 U.S.C. 103 as being patentable over Weir et al (US 20130158866; hereinafter referred to as Weir) in view of Lots et al (US 20150032289; hereinafter referred to as Lots).
Regarding Claim 1, Weir teaches A server device (see at least navigation system in Fig. 1 element 102 communicating with outside devices on network) comprising a processor (see at least processor 104 in Fig. 1) and a storage unit (see at least storage 118 in Fig. 1), the processor being configured to: 
store in the storage unit vehicle information including vehicle behavior information (see at least driver history data Fig. 3 element 317) and position information (see at least Fig. 3 element 335 GPS data); 
specify a warning road region  (see at least stop classification module in par. 0178 interpreted as functional software model that implements the function of region specifying on a processor) where a sudden stop (see at least short stop in par. 0183) of a vehicle occurs a plurality of times based on the stored vehicle information (see at least endpoint establishment module receiving the type of stop in par 0195 and establishing a journey destination endpoint in par. 0196; see at least frequency module counting ;
Weir fails to teach the following, but Lots does teach when the sudden stop of the vehicle (see at least ego vehicle in par. 021) occurs in the specified warning road region (see at least notifying drivers of queue in relevance area in par. 021  and stop-go traffic identified as queue in par. 0042), notify terminal devices (see at least communication system in par. 0048 interpreted as functional software model that implements the function of notifying  on a processor) that correspond to vehicles located in the warning road region and in a vicinity of the warning road region of information regarding the warning road region (see at least queue information being disseminated to warn subsequent vehicles about the queue in par. 0030).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the server taught by Weir to incorporate the teachings of Lotz wherein the server notifies for notifying vehicles in of a nearby or upcoming event or condition on the road. The purpose to incorporate the teachings of Lotz would be to warn other vehicles of upcoming traffic or an accident (see at least Lotz par. 0009).
	Regarding Claim 2, Weir as modified by Lotz teaches the server device according to Claim 1 (see Claim 1 analysis). Weir further teaches wherein the processor is further configured to acquire the vehicle information (see at least first communication module in par. 0073 interpreted as functional software model that implements the function of acquiring on a processor) transmitted from the terminal device provided in the vehicle (see at least first communication module communicating with GPS in par. 0072).
Regarding Claim 8, Weir teaches A server device (see at least navigation system in Fig. 1 element 102 communicating with outside devices on network) comprising: a processor; and a storage unit (see at least Fig. 3 element 118), wherein the processor is configured to acquire vehicle information including vehicle behavior information (see at least driver history data Fig. 3 element 317) and position information (see at least Fig. 3 element 335 GPS data) transmitted from a terminal device provided in a vehicle and store the acquired vehicle information in the storage unit (see at least Fig. 3 for driver history data element 317 and GPS data element 335 in storage device 118) , specify a warning road region where a sudden stop of a vehicle (see at least short stop in par. 0183) occurs a plurality of times based on the vehicle information stored in the storage unit (see at least endpoint establishment module receiving the type of stop in par 0195 and establishing a journey destination endpoint in par. 0196; see at least frequency module counting occurring frequency for each destination in par. 0087 and frequent stops triggering an alert to indicate heavy traffic in par. 0213).
Weir fails to teach the following but Lotz does teach when the sudden stop of the vehicle occurs in the specified warning road region (see at least ego vehicle and relevance area in par. 021), notify terminal devices that correspond to vehicles located in the warning road region (see at least notifying drivers of queue in relevance area in par. 021  and stop-go traffic identified as queue in par. 0042) and in a vicinity of the warning road region of information regarding the warning road region (see at least .
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the server taught by Weir to incorporate the teachings of Lotz wherein the server notifies vehicles of a nearby or upcoming event or condition on the road. The purpose to incorporate the teachings of Lotz would be to warn other vehicles of upcoming traffic or an accident (see at least Lotz par. 0009).

Claims 3, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weir in view of Lotz and Nakajima et al (JP 2015103047, Foreign Reference 3 in Applicant’s IDS on 09/25/2018; hereinafter referred to as Teito Motor).
	Regarding Claim 3, Weir as modified by Lotz teaches the server device according to claim 1 (see Claim 1 analysis). Weir further teaches wherein the processor is further configured to: store vehicle information on a vehicle (see at least Fig. 3 element 118); 
and 
  specify the warning road region (see at least stop classification module in par. 0178 interpreted as functional software model that implements the function of region specifying on a processor) based on the vehicle information on the vehicle (see at least short stop in par. 0183). 
taxi (see at least solution section of Abstract in machine translation provided by applicant).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the server taught by Weir as modified by Lotz to incorporate the teachings of Teito Motor wherein the vehicle is a taxi. The purpose to incorporate the teachings of Teito Motor would be to analyze taxi driving data to increase business efficiency (see Problem to be Solved section of Abstract in machine translation provided by applicant).
Regarding Claim 9, Weir as modified by Lotz teaches the server device according to claim 8. Weir further teaches wherein the processor is configured to 
store vehicle information transmitted from a terminal device of a vehicle (see at least Fig. 3 element 118) in the storage unit and 
specify the warning road region based on the vehicle information on the vehicle (see at least stop classification module in par. 0178). 
Weir as modified by Lotz fails to teach the following, but Teito Motor does teach wherein the vehicle is a taxi (see at least solution section of Abstract in machine translation provided by applicant).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the server taught by Weir as modified by Lotz to incorporate the teachings of Teito Motor wherein the vehicle is a taxi. The purpose to incorporate the teachings of Teito Motor would be to analyze taxi .

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weir in view of Lotz and Catten et al (US 20100207787; hereinafter referred to as Catten).
	Regarding Claim 4, Weir as modified by Lotz teaches the server device according to claim 1 (see at least Claim 1 analysis). Weir further teaches wherein the vehicle information includes information indicating a vehicle speed (see at least speed measurement from sensor data in par. 0060), position information acquired using a global positioning system, and a time (see at least GPS sending data element including geographic position and timestamp and par. 0052).
	Weir as modified by Lotz fails to teach the following, but Catten does teach wherein the vehicle information indicates a vehicle acceleration (see at least vehicle monitoring system including accelerometer module for measuring acceleration in par. 0032), and an engine speed (see at least vehicle monitoring system having access to engine speed data in par. 0034). 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the server device taught by Weir as modified by Lotz to incorporate the teachings of Catten wherein the vehicle information includes the additional information of a vehicle acceleration, and an engine speed. The purpose to incorporate the teachings of Catten would be to acquire more .
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weir in view of Lotz and Bloomfield et al (US 6411204; hereinafter referred to as Bloomfield).
	Regarding Claim 5, Weir as modified by Lotz teaches the server device according to claim 1 (see Claim 1 analysis). 
Weir as modified by Lotz fails to teach the following, but Bloomfield does teach wherein processor is further configured to, based on the vehicle information, detect that the sudden stop of the vehicle occurs (see at least control in col. 6 lines 7-12 interpreted as functional software model that implements the function of behavior detecting on a processor)  when a rearward acceleration of the vehicle is equal to or greater than a predetermined value within a predetermined time and a vehicle speed becomes zero (see at least discussion of hard braking conditions and very hard stops identified when accelerometer detects deceleration above a threshold in col. 6 lines 15-25 and speed sensor communicating with control in col. 4 line 65 to col. 5 line 5).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the server device taught by Weir as modified by Lotz to incorporate the teachings of Bloomfield to include behavior detection that detects a sudden stop when a deceleration rate above a predetermined value. The purpose to incorporate the teachings of Bloomfield would be to detect the severity of a stop and notify other drivers (see at least detecting severity of stop in col. 6 lines 15-30 and notifying approaching drivers in col. 5 lines 58-60).

Claim 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weir in view of Lotz and Inaba et al (US 20160078757; hereinafter referred to as Inaba).
Regarding Claim 6, Weir as modified by Lotz teaches the server device according to claim 1(see Claim 1 analysis), 
Weir teaches frequent stops indicating heavy traffic in an area (see par. 0213), but does not specifically disclose the evaluation of the number of stops. Weir as modified by Lotz fails to teach the following, but Inaba does teach wherein the processor (see at least intersection estimation section in par. 0142) is further configured to specify a region where the sudden stop of the vehicle occurs more than a predetermined number of times as the warning road region (see at least number of times rapid deceleration occurs counted in par. 0142; see at least stop time evaluation in par. 0101 which can often follow a rapid deceleration; see at least different colors displayed based on rapid deceleration probability in par. 0176; see at least example of 50% rapid deceleration probability or more being designated as an area where rapid deceleration occurs frequently in par. 0090). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the server device taught by Weir as modified by Lotz to incorporate the teachings of Inaba wherein the processor is configured to specify a region where the sudden stop of the vehicle occurs more than a predetermined number of times as the warning road region. The purpose to incorporate the teachings of Inaba would be to alert drivers to take caution in certain road regions 
Regarding Claim 7, Weir as modified by Lotz and Inaba teaches the server device according to claim 6 (see Claim 6 analysis). 
Weir as modified by Lotz and Inaba fails to teach the following, but Inaba does further teach wherein the processor is further configured to set a gradual warning level in the warning road region according to the number of occurrences of the sudden stop of the vehicle (see at least stop time evaluation in par. 0101 which can often follow a rapid deceleration and different colors displayed based on rapid deceleration probability levels in par. 0176). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the server device taught by Weir as modified by Lotz to incorporate the teachings of Inaba wherein the processor is configured to set a gradual warning level in the warning road region according to the number of occurrences of the sudden stop of the vehicle The purpose to incorporate the teachings of Inaba would be to alert drivers to take more caution in certain road regions based on historical rapid deceleration frequency at the segment and therefor increase safety (see at least safety assistance information in Inaba par. 0111).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fields et al (US 9805601) discloses “Vehicular Traffic Alerts For Avoidance of Abnormal Traffic Conditions” that are relevant to the claimed subject matter.




THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776.  The examiner can normally be reached on Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/D.M.K./Examiner, Art Unit 3666                  
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666